Citation Nr: 0913145	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for generalized anxiety 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION


The Veteran served from August 1967 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Waco, 
Texas, which reopened and denied the Veteran's claim for 
service connection for a generalized anxiety disorder.

Pursuant to the Veteran's request, a hearing before a member 
of the Board was scheduled for February 2006.  A notation 
associated with the claims file indicates that the Veteran 
did not appear for this hearing.  Since he failed to report 
for the hearing or provide an explanation for his absence, 
and has not requested that the hearing be rescheduled, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2008).

In a March 2006 decision, the Board reopened the Veteran's 
claim of service connection for a generalized anxiety 
disorder on the basis that new and material evidence had been 
presented, and remanded the underlying claim for further 
development.  In a September 2008 remand, the Board ordered 
the RO to schedule the Veteran for a VA psychological 
examination for the purpose of determining the nature, 
etiology, and approximate onset date of any psychiatric 
disorder that is currently present.  The Board finds that the 
stipulation of the remand order was fully complied with.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

1.  The Veteran's enlistment examination showed no 
psychiatric disorder, which raises a presumption of 
soundness.  There is post-service medical evidence that 
indicates the Veteran had a preexisting personality disorder 
manifested by anxiety; the service and post-service competent 
evidence does not show that it is undebatable that the 
Veteran's anxiety disorder preexisted service or was not 
aggravated during service.  Thus, the presumption of 
soundness is not rebutted.

2.  A personality disorder is not a disease for VA 
compensation purposes and there is no competent evidence to 
show that such a disorder was chronically worsened by a 
superimposed injury or disability while on active duty.
3.  There is ample medical evidence of a current diagnosis of 
a generalized anxiety disorder; however, such disorder is not 
apparent in the record until approximately 20 years post-
service and the preponderance of the evidence is against a 
nexus between the Veteran's generalized anxiety disorder and 
any incident of or finding recorded during service.  


CONCLUSION OF LAW

Service connection for a generalized anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b) (2008); VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance the VA will provide to a claimant 
who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that the May 2006 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide.  The notice also provided information concerning the 
evaluations or the effective dates that could be assigned 
should service connection be granted.  See Dingess, supra.  
However, this notice was not issued to the Veteran prior to 
the initial December 2001 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that a 
fully compliant VCAA notice was not provided before the 
initial unfavorable RO decision, the Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to the VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court holding that a Veteran 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction. (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  Subsequent to the issuance of this notice, the RO 
re-adjudicated the Veteran's claims, as demonstrated by the 
June 2008 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the Veteran.  The RO acquired 
the Veteran's service treatment records.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  As explained in more detail in the analysis 
below, the evidence shows that the Veteran was mentally sound 
upon his entry into service.  While he had acute in-service 
psychiatric symptoms, there is no medical evidence of a 
chronic psychiatric disorder until many years after service 
and the overwhelming preponderance of the evidence, to 
include a psychological examination obtained pursuant to a 
Board remand, is against a nexus between a current 
psychiatric disorder and service.  Under these circumstances, 
there is no duty to provide another examination or a medical 
opinion in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran contends that while he 
was in the military, he was chastised and unappreciated.  
According to the Veteran, while he was stationed at Ellsworth 
Air Force Base, his superior officer confronted him on 
numerous occasions because he did not know how to type.  The 
Veteran states that he became a "nervous wreck" and developed 
sleep problems.  See July 2001 correspondence from the 
Veteran.  He further notes that, during service, his fiancé 
left him and his brother, who was serving in Vietnam, stopped 
writing him which led him to believe that he was dead.  
According to the Veteran, these events increased his level of 
stress and anxiety.  He reports that after his separation 
from the military, he continued to experience anxiety.  It is 
the Veteran's opinion that his currently diagnosed anxiety 
disorder is related to his period of active military service.

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Air Force from August 1967 to May 1971.  His 
Military Occupational Specialty (MOS) was as an 
administrative specialist.  The Veteran received no medals or 
decorations evincing combat duty; he did not have active duty 
in a combat zone. 

The Veteran's service treatment records show that, in 
November 1966, the Veteran underwent an enlistment 
examination.  At that time, in response to the question as to 
whether the Veteran had ever had or if he currently had 
nervous trouble of any sort, frequent trouble sleeping, 
and/or depression or excessive worry, he responded "no."  The 
Veteran was clinically evaluated as "normal" for psychiatric 
purposes. The records reflect that, in November 1967, the 
Veteran was treated for complaints of nervousness and an 
upset stomach.  The examiner noted that the Veteran was 
having emotional difficulty following a misunderstanding with 
his girlfriend.  The Veteran was also experiencing insomnia 
and abdominal discomfort.  The impression was acute anxiety.  

In May 1970, the Veteran underwent a physical examination.  
At that time, the examiner stated that the Veteran had a 
history of mild anxiety from November 1967 to February 1968.  
The examiner attributed the Veteran's anxiety to stress on 
the job.  According to the examiner, the Veteran's anxiety 
dissipated with a job change in February 1968 and he had been 
asymptomatic since then, with no complications or seqeulae.  
The Veteran was clinically evaluated as "normal" for 
psychiatric purposes.  In February 1971, the Veteran 
underwent a separation examination.  At that time, he denied 
any sleeping problems or nervous trouble of any sort.  In 
response to the question as to whether he had ever had or if 
he currently had depression or excessive worry, the Veteran 
responded "yes."  The examiner stated that the Veteran had 
experienced depression and worry when he first entered the 
service.  However, he had not had any problems since, and 
there were no complications or seqeulae.  The Veteran was 
clinically evaluated as "normal" for psychiatric purposes.

VA Medical Center (VAMC) inpatient treatment records show 
that the Veteran was hospitalized for one week in September 
1991.  Upon admission, he stated that he had been having 
abdominal pain due to stress.  The Veteran indicated that he 
had been under a lot of stress from his workplace, social 
life, and from debts he had incurred.  Upon his discharge, he 
was diagnosed with chronic pancreatitis; generalized anxiety 
disorder; diarrhea, etiology undetermined; and ethanol abuse.

Private medical records show that in November 1991, the 
Veteran was treated in the emergency room for anxiety.  At 
that time, he stated that he was in the process of moving 
from one job to another which was causing him to become 
anxious.  According to the Veteran, due to his anxiety, he 
experienced loss of appetite and had difficulty sleeping.  He 
noted that he had been receiving treatment at the VA for an 
anxiety problem.  The Veteran was prescribed anti-anxiety 
medication.

Private medical records show that the Veteran was 
hospitalized from March to April 1992.  Upon admission, it 
was noted that he admitted himself voluntarily for withdrawal 
from alcohol and Xanax, treatment of his addiction, and 
evaluation of a reactive depression.  The Veteran reported 
that he was in a dysfunctional relationship and that as a 
result, he had been medicating himself with alcohol for 
anxiety secondary to the relationship.  He noted that he had 
also been experiencing insomnia.  The pertinent diagnoses 
were anxiety and depression.

In a November 2006 VA examination report, the examiner, 
M.S.R., M.D., who also identified himself as a licensed 
psychologist, stated that he had reviewed the Veteran's 
claims file.  Dr. R. reported that the Veteran was unable to 
give any specific stressors in the military other than being 
blamed for poor paperwork.  The Veteran revealed that in 
1968, he sought treatment from a psychologist for anxiety.  
According to the Veteran, he also had some emotional problems 
before going into the military because his father was 
mentally abusive of him.  According to the Veteran, his 
father was a gambler and an alcoholic.  He stated that his 
mother was nice to him. The Veteran reported that at present, 
he had anxiety and depression.  The examiner stated that the 
Veteran was unable to give specific information as to the 
influence of the disorder on his employment or social 
function after service.  The examiner reported that the 
Veteran was simply quite inept as far as giving a clear-cut 
social history.  However, the examiner stated that the 
Veteran had no lasting intimate relationships.  

In notes about the examination, the examiner stated that the 
Veteran was quite odd, hesitant, and very difficult to follow 
during his interview.  He indicated that he had difficulty 
establishing rapport with the Veteran, but reported that the 
Veteran was cooperative.

Following the mental status evaluation, Dr. R. diagnosed the 
Veteran with the following: (Axis I) generalized anxiety 
disorder; undifferentiated somatoform disorder, (Axis II) 
high average intelligence and schizoid and avoidant 
personality disorder, (Axis III) orthopedic problems; gout; 
kidney stones; recent fall resulting in deep scar on his 
face, (Axis IV) problems with primary support group; problems 
with the social environment and occupational problems; and 
(Axis V) GAF score of 50.  Dr. R. opined that the Veteran was 
severely and chronically disturbed with regard to his 
personal, social, and occupational functioning.  The Veteran 
had been unable to maintain intimate relationships or 
employment functioning because of his odd personality style 
and anxiety.  It was Dr. R.'s opinion that the Veteran's 
condition may have had its beginnings in his childhood.  The 
Veteran had reported that his father was a gambler and an 
alcoholic, and had mentally abused him. According to Dr. R., 
the Veteran had difficulty adjusting to life in the military.  
The Veteran indicated that he had several consultations in 
the military because of his anxiety and apprehensions.  
Therefore, Dr. R. opined that the Veteran's severe 
personality disorder and severe generalized anxiety disorder 
were aggravated by his being in the military.  According to 
Dr. R., the Veteran had a lifelong pattern of social and 
occupational maladjustment.  In an addendum to the November 
2006 VA examination report, dated in June 2007, Dr. R. noted 
that he could not say, without an extreme amount of 
speculation, what the Veteran's baseline generalized anxiety 
disorder was upon entrance into the military, or whether the 
Veteran would have had his current level of anxiety and 
psychopathology either with or without his military service.

In a subsequent November 2008 VA psychological examination, 
the examiner,  J.P.D., PsyD, stated that he had also reviewed 
the Veteran's claims file and the electronic medical record.  
In his report, the psychologist thoroughly noted each 
instance of anxiety or depression reported in the Veteran's 
service treatment records.    

During an interview, the Veteran reported sleeping six to 
eight hours per night, and that he would wake up occasionally 
during the night.  He recalled having occasional nightmares 
about being back in service, but also about his father coming 
back into his life and some of the abusive situations he 
experienced during childhood.  He reported feeling depressed 
due to the recent death of his brother and his own 
significant health problems.  

The Veteran stated that he "partied hard" after service.  
He said that he was not an alcoholic, but that he used to 
drink half a fifth of hard liquor in a single sitting.  The 
Veteran admitted benzodiazepine abuse, but denied using any 
other drugs.  The examiner found it difficult to get accurate 
information regarding substance abuse issues.

The Veteran reported feelings of loneliness and a lack of 
friends.  He noted that he had certain friends to whom he had 
stopped talking because they were chronic alcoholics.  He 
said that he frequently visited with his mother, sister, and 
brother-in-law.  The Veteran also stated that he felt 
persecuted and wronged by the VA.  When asked about the onset 
of his psychological issues, the Veteran stated that they 
started in service.  However, upon later questioning, the 
Veteran admitted having a very dysfunctional family situation 
during childhood, including abuse from his alcoholic father.  
He recalled feeling a very large sense of relief when his 
father died.  The Veteran reported that a number of lies were 
included in his records.  

In recounting his military history, the Veteran stated that 
he was not formally disciplined during service.  He recalled 
having a boss that pushed him to do tasks for which he was 
not trained who then threatened to have him discharged from 
service.  He says that he did fine after a change in his duty 
station.  He also remembered that his anxiety affected his 
relationship with his fiancée.  However, he later reported 
that the break-up was caused in part by her father's threat 
to cut her off financially if she saw the Veteran.  The 
Veteran reported having anxiety post-service and difficulty 
maintaining employment.  Although the Veteran reported having 
difficulty with authority figures, he stated that his major 
complaint was that he would let people take advantage of him 
and, therefore, he would experience a build-up of resentment 
within him.  He reported that he stopped working due to heart 
problems.  

The examiner indicated that the Veteran was cooperative.  He 
stated that rapport was moderately established and that the 
Veteran's social skills were fair to poor.  When questioned 
about specific psychiatric symptoms, the Veteran reported 
anxiety; nightmares about his childhood, and, sometimes, 
about the military; occasional panic-like symptoms with no 
clear trigger; and mild depression related to issues of grief 
and loss.  He stated that he was co-dependent, avoided any 
conflict, and did not have any sort of problems with anger 
management, though he had expressed a tendency to repress 
anger and then take it out on others in indirect ways.  The 
Veteran reported avoiding thoughts about his father, avoiding 
certain friends that reminded him of his father, and feeling 
nervous and anxious whenever he was around supervisors that 
would remind him of his father, such as those who would 
demean or challenge him.  

Following the November 2008 VA mental status evaluation, the 
psychologist, Dr. D., diagnosed the Veteran with the 
following: (Axis I) generalized anxiety disorder; alcohol 
abuse in reported remission; (Axis II) personality disorder, 
not otherwise specified, with passive aggressive and 
dependent traits; (Axis III) heart failure; hypothyrodism; 
high cholesterol; gout; (Axis IV) long term unemployment; 
chronic health problems; and financial problems; and (Axis V) 
GAF score of 50.  In his report, the examiner noted that the 
Veteran described experiencing fewer symptoms than he did 
during the November 2006 VA psychiatric examination.  Dr. D. 
opined that the Veteran's primary condition was a personality 
disorder that related to traumatic experiences experienced 
during childhood in a very dysfunctional family situation.  
This personality disorder in turn fueled his mild depression 
and more prominent anxiety issues which would recur 
periodically.  As such, in the examiner's opinion, the 
Veteran's generalized anxiety disorder was secondary to the 
personality disorder.  The examiner noted that the anxiety 
disorder had become more persistent later in life, 
particularly starting in the 1990's, seemingly precipitated 
by substance abuse and health issues worsening around that 
time.  The examiner noted that the Veteran had a clear 
history of co-dependence and passive aggressive traits.  This 
had had a moderate to severe impact on social interactions 
over the years, but the Veteran appeared to be functioning 
moderately in the social realm at the time of the interview.  
The Veteran described moderate impact of his anxiety on his 
work situations, but his main problems appeared to be have 
related to problems with authority due to his personality 
disorder and quitting jobs as a result.

Based on his review of the evidence, the examiner found it 
less likely as not that the Veteran's psychiatric illness was 
secondary to his service or related to events that occurred 
during such service.  The examiner reported that it was more 
likely than not that the Veteran's Axis I disorders were 
secondary to an underlying personality disorder with passive 
aggressive and dependent personality traits, rooted in 
childhood experience.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he Veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
Veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the Veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the Veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
Veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  In reviewing the record, the Board notes at 
the outset that the Veteran's enlistment examination was 
negative for any findings relating to a psychiatric disorder, 
which raises a presumption of soundness with respect to his 
mental status upon service entry.  As noted above, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
As to whether the evidence clearly and unmistakably shows 
that the veteran had a pre-existing psychiatric disorder, the 
Board notes that, in his November 2006 VA psychological 
opinion, Dr. R. indicated that the Veteran's generalized 
anxiety disorder may have begun prior to service; and that 
the Veteran's severe personality disorder and severe anxiety 
disorder were subsequently aggravated by his being in the 
military.  (Emphasis added.)  Given the speculative nature of 
such an opinion, the Board is unable to rebut the presumption 
of soundness.  Id.  As such, the Veteran is presumed to have 
been mentally sound upon service entry and the question 
becomes whether it is at least as likely as not that he has a 
current psychiatric disorder that began during service or is 
otherwise causally linked to some incident of or finding 
recorded during his period of active duty.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303; Boyer, supra.  

The service treatment records show that the Veteran was 
evaluated for acute versus chronic anxiety that was 
situational in nature.  A diagnosis of an anxiety disorder 
was not recorded.  The report of the Veteran's separation 
includes a history of depression and anxiety during the early 
part of his service that had resolved; the clinical 
evaluation at that time was negative for any psychiatric 
abnormalities.  Such evidence weighs against the claim of in-
service incurrence of a psychiatric disorder.

In reviewing the post-service medical and psychiatric 
evidence of record, a diagnosis of a psychiatric disorder is 
not apparent until approximately 20 years after the Veteran's 
separation from service.  The Board specifically notes that a 
generalized anxiety disorder was diagnosed during a VA 
hospitalization in September 1991.  Subsequently dated 
psychiatric evidence, to include reports of thorough 
psychological examinations performed in November 2006 and 
November 2008, confirm that diagnosis.  As to the 20-year gap 
between in-service symptoms of anxiety and the initial 
diagnosis of an anxiety disorder, such negative evidence, in 
itself, is significant and it weighs against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims). 

Turning next to the question of whether there is competent 
evidence of a nexus between a current psychiatric disorder 
and service, the Board notes that in his September 2006 
psychological examination report, Dr. R. did not suggest that 
the Veteran's generalized anxiety disorder had its direct 
origin in service.  In fact, in a June 2007 addendum, Dr. R. 
stated that he could not opine that the Veteran would have 
had his current level of anxiety and psychopathology either 
with or without his service.  As such, the Board finds that 
Dr. R.'s opinion does not support the contention that the 
Veteran's anxiety disorder began during or is otherwise 
linked to his service.  

Dr. D's November 2008 VA psychological examination was 
performed at a time when the Veteran was less symptomatic.  
Having established a moderate rapport with the Veteran, the 
examiner was able to examine the Veteran more thoroughly than 
Dr. R.  In this interview, the Veteran reported his 
experiences with anxiety both before and during service.  
Also unlike Dr. R, Dr. D was able to obtain from the Veteran 
a list of his symptoms and the effect these symptoms had on 
his post-service employment and daily life.  After this 
thorough interview, the examiner found that the Veteran's 
generalized anxiety disorder was secondary to a personality 
disorder.  Based on the available evidence and results of the 
examination, Dr. D. found it less likely than not that the 
Veteran's psychiatric illness was secondary to his military 
service or was related to events that occurred while he was 
in the military.  Noting the review of the claims file and 
the thoroughness of Dr. D's examination, the Board finds that 
the examiner's opinion to be of substantial probative value.  
See Prejean v. West, 13 Vet. 444, 448 (2000).  

With respect to the Veteran's personality disorder, such a 
disorder is not a disease or injury for VA compensation 
purposes absent competent medical evidence of a superimposed 
psychiatric disorder, which is not apparent in this case.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82- 90; see 
also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 
3 Vet. App. 439 (1992).  A personality disorder was not even 
noted during service, let alone a superimposed injury or 
disease. 

The Board finds that the competent opinion evidence weighs 
against a nexus between a current psychiatric disorder and 
service.  The Board has considered the Veteran's contention 
that his anxiety disorder began during service or as the 
result of some stressful incidents of active duty.  As a 
layperson, however, he is not competent to offer opinions on 
the diagnosis or etiology of a mental disorder, and the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492-95 (1992).  To the 
extent that the veteran's statements constitute an assertion 
of continuity of symptomatology, the probative value of this 
evidence is outweighed by the absence of contemporary medical 
evidence that the veteran was diagnosed as having a 
psychiatric disorder until 20 years after service.  Maxson, 
230 F.3d 1330, 1333 (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply and 
service connection for a generalized anxiety disorder is not 
warranted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a generalized anxiety disorder is 
denied.  


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


